Order entered February 22, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00051-CV

  TIOMBE JONES-ADEGBOYEGA AND EMMANUEL ADEGBOYEGA,
                       Appellants

                                           V.

   KEVIN DEFRANG, HELMET STREET FAMILY TRUST, FOERCH
   FAMILY TRUST, JOZEF DAVID FOERCH, & BARBARA FOERCH,
                         Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-11117

                                     ORDER

      Before the Court is appellants’ motion, pursuant to Texas Rule of Appellate

Procedure 26.3, seeking to extend the time to file their notice of appeal. The

motion is misnamed “motion to extend time to file petition for review.”

      We GRANT the motion and deem the notice of appeal filed January 22,

2021 timely for jurisdictional purposes.

                                                /s/   CRAIG SMITH
                                                      JUSTICE